PER CURIAM.
This matter is before the Court on Petition for Approval of Conditional Guilty Plea for Consent Judgment to violations of Disciplinary Rule 9-102(A) of the Code of Professional Responsibility and article XI, Rule 11.02(4) of the Integration Rule and the Bylaws thereto. We approve the Petition, and hereby reprimand Respondent, Stephen J. Finta, for these violations and the publication of this opinion in Southern Reporter shall serve as respondent’s public reprimand, and it is further
ORDERED that respondent be placed on probation for a period of one (1) year with the following conditions:
(1) Respondent shall have a certified public accountant submit quarterly reports stating that he has reviewed respondent’s trust account records and whether respondent is in compliance with the Integration Rule and Bylaws of The Florida Bar governing trust accounts; and
(2) Respondent shall submit bi-monthly affidavits to The Florida Bar stating that his trust account is in compliance with the Integration Rule and Bylaws and will list all funds being held in trust and for which client said funds are being held.
Costs in the amount of $1,329.70 are hereby taxed against the respondent.
It is so ordered.
ADKINS, Acting C.J., and BOYD, OVERTON, McDonald and EHRLICH, JJ., concur.